         Case 1:16-cv-03310-RA-KNF Document 94 Filed 06/23/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                          DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 6/23/2020


 EDWARD ROSADO,

                              Plaintiff,

                         v.
                                                                   No. 16-CV-3310 (RA)
 NYC POLICE OFFICER AMAURY
 SORIANO, Shield Number 27412, in individual
                                                                           ORDER
 and official capacity; NYC POLICE OFFICER
 JOHN DOE ONE, in individual and official
 capacity; NYC POLICE OFFICER JOHN DOE
 TWO, in individual and official capacity; and
 CITY OF NEW YORK;

                              Defendants.


 RONNIE ABRAMS, United States District Judge:

         The Court will have a telephone conference to discuss Defendants’ pending motion for

 summary judgment on Friday, June 26, at 3:15 p.m. The parties shall use the following dial-in

 information for the conference:

         Call-In Number: (888) 363-4749
         Access Code: 1015508

 The parties are advised that this is a public line – thus available to the public and press – and no

 recordings are permitted. If the parties are unavailable at this time, they should notify the Court and

 propose alternative dates for the conference.

 SO ORDERED.

Dated:     June 23, 2020
           New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
